POSITIVE ELECTRODE FOR RECHARGEABLE LITHIUM BATTERY, METHOD OF PREPARING THE SAME, AND RECHARGEABLE LITHIUM BATTERY INCLUDING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on 11/11/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/26/2021, 3/15/2021, 8/4/2021, 12/1/2021, 1/11/2022, 3/8/2022, 3/22/2022, 4/7/2022, 5/17/2022, 7/13/2022, 9/9/2022, and 10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0173076 A1) and further in view of Kobayashi et al. (US 2015/0093580 A1).
Regarding claims 1, 2, 4, 5, and 11, Kim et al. a positive electrode for a rechargeable lithium battery (Abstract), the positive electrode comprising: a positive active material, comprising small particle diameter monolith particles having a particle diameter of about 1 µm to about 8 µm (Abstract, paragraphs 0044, 0046, 0047, 0060, 0061, and claim 6 disclose the positive active material comprises a second positive active material having a monolith structure wherein the average particle diameter is about 0.01-5 µm.) and comprising a first nickel-based lithium metal oxide (Claim 9 discloses a lithium metal oxide comprising nickel.), and large particle diameter secondary particles having a particle diameter of about 10 µm to about 20 µm (Abstract, claim 1, and paragraph 0041 disclose the positive active material comprises a first positive active material wherein the average particle diameter is about 1-20 µm.)  and comprising a second nickel-based lithium metal oxide (Claim 8 discloses a lithium metal oxide comprising nickel.). However, Kim et al. do not teach wherein an X-ray diffraction peak intensity ratio (I(003)/I(104)) of the positive electrode is greater than or equal to about 3.
Kobayashi et al. discloses a secondary lithium metal oxide particles comprising a complex nickel-based positive active material with high Ni content, comprising primary and secondary particles, also being radially arranged and uniaxially oriented plate-like and/or spherical orimary and/or secondary particles, i.e. similar particle morphology to Kim and Applicant, whereas this positive active material shows a peak intensity ratio I(003)/I(104), the ratio of the intensity of diffraction from the (003) plane to the intensity of diffraction from the (104) plane in X-ray diffraction, is 3.0, 5.0, 7.0 or greater) (Abstract and paragraphs 0051-0056).
Therefore, it would have been obvious for one of ordinary skill in the art to modify Kim with Kobayashi in order to achieve a high-volume energy density.
Regarding claim 3, the combination of Kim and Kobayashi et al. teach the positive electrode of claim 1. Further, Kim et al. teach wherein the small particle diameter monolith particles and the large particle diameter secondary particles are include in a weight ratio of about 10:90 to about 60:40 (Paragraph 0107 discloses a mixing ratio of the first nickel-based oxide and the second nickel-based oxide may be, for example, about 9:1 to about 5:5, about 8:2 to about 5:5, about 8:2 to about 6:4, or about 7:3 based on weight.)
Regarding claim 6, the combination of Kim and Kobayashi et al. teach the positive electrode of claim 1. Further, Kim et al. teach wherein the large particle diameter secondary particles have a form in which two or more primary particles are aggregated, and the primary particles have a particle diameter of about 20 nm to about 500 nm (Paragraph 0033).
Regarding claim 7, the combination of Kim and Kobayashi et al. teach the positive electrode of claim 1. Further, Kim et al. teach wherein the large particle diameter secondary particles are about 90 mol% or more of nickel based on 100 mol% of the total amount of transition metals in the second nickel-based lithium metal oxide (Paragraphs 0049-0056 disclose 0.5-0.95 mol%.).
Regarding claim 8, the combination of Kim and Kobayashi et al. teach the positive electrode of claim 1. Further, Kim et al. teach wherein the large particle diameter secondary particles are a compound represented by Chemical Formula 1: Chemical Formula 1 
LiaNixQ11-xO2, and 
wherein, in Chemical Formula 1, 
0.9≤a≤1.05, 0.9≤x≤0.98, and Q1 is at least one element selected from Co, Mn, Al, Cr, Fe, Ca, B, V, Mg, Nb, Rb, Mo, Ta, W, Cu, Zn, Ga, In, La, Ce, Pr, Sn, Zr, Te, Ru, Ti, Pb, and Hf. (Paragraphs 0049-0056 and claim 8 disclose Lia(Ni1-x-y-zCoxMnyMz)O2 wherein, in Chemical Formula 1, M is an element selected from boron (B), magnesium (Mg), calcium (Ca), strontium (Sr), barium (Ba), titanium (Ti), vanadium (V), chromium (Cr), iron (Fe), copper (Cu), zirconium (Zr), and aluminum (Al), and 0.95≤a≤1.3, x≤(1-x-y-z), y≤(1-x-y-z), 0<x<1, 0≤y<1, and 0≤z<1.)
Regarding claim 9, the combination of Kim and Kobayashi et al. teach the positive electrode of claim 1. Further, Kim et al. teach wherein the small particle diameter secondary particles are a compound represented by Chemical Formula 2: Chemical Formula 2 
LibNiyQ21-yO2, and 
wherein, in Chemical Formula 2, 
0.9≤b≤1.05, 0.3≤y≤0.98, and Q2 is at least one element selected from Co, Mn, Al, Cr, Fe, Ca, B, V, Mg, Nb, Rb, Mo, Ta, W, Cu, Zn, Ga, In, La, Ce, Pr, Sn, Zr, Te, Ru, Ti, Pb, and Hf. (Claim 9 discloses Lia(Ni1-x-y-zCoxMnyMz)O2 wherein, in Chemical Formula 1, M is an element selected from boron (B), magnesium (Mg), calcium (Ca), strontium (Sr), barium (Ba), titanium (Ti), vanadium (V), chromium (Cr), iron (Fe), copper (Cu), zirconium (Zr), and aluminum (Al), and 0.95≤a≤1.3, x≤(1-x-y-z), y≤(1-x-y-z), 0<x<1, 0≤y<1, and 0≤z<1.)
Regarding claim 10, the combination of Kim and Kobayashi et al. teach the positive electrode of claim 1. Further, Kim et al. teach wherein the positive electrode has a mixture density of greater than or equal to about 3.4 g/cc (Paragraph 0058 discloses 3.25 g/cc or greater.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729